DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 10/14/2019.   Claims 1-20 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 10/14/2019 have been accepted and considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1, 2, 10, 13, 14, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Weng et al., (WO 2015/196063), and hereinafter referred to as WENG.
	With respect to Claim 1, WENG discloses:
1. An information processing method, applied to a computing device having one or more processors and memory storing a plurality of programs to be executed by the one or more processors, the method comprising: 

    PNG
    media_image1.png
    679
    983
    media_image1.png
    Greyscale
assigning at least one first account for a multimedia device coupled to the computing device, the first account being associated with a first application service provider (See e.g., “…continuous authentication of user input and authorization using a predicted hierarchy of users with different authority levels in the multi-user HCI systems 100 and 200. During the process 300, the HCI systems 100 and 200 receive a series of spoken inputs from a user including a command to operate a device, such as an oven or other home appliance device 105 (block 304)…,” See e.g., WENG paras. 42, 43, Figs. 2, 3); 
assigning a plurality of second accounts associated with the first account for the multimedia device, each second account representing one user identifier and having associated user preference (See e.g., “…perform continuous authentication process to maintain identification of speaker…” and  how “…the control system 102 also predicts a level for the user in a hierarchy of the users that are registered with the HCI systems 100 and 200 (block 312). For example, the knowledge manager 124 and context manager 128 have access to domain knowledge in the memory 182 that pertains to the relationships between multiple users of the HCI systems 100 and 200…” See e.g., WENG paras. 42, 43, Figs. 2, 3); 

    PNG
    media_image2.png
    715
    500
    media_image2.png
    Greyscale
acquiring, via the multimedia device, a voice instruction from a user (See e.g., “…During the process 300, the HCI systems 100 and 200 receive a series of spoken inputs from a user including a command to operate a device, such as an oven or other home appliance device 105 (block 304)…,” See e.g., WENG paras. 42, 43, Figs. 2, 3); 
determining, among the plurality of second accounts, a currently used second account and service request information according to the voice instruction (See e.g., “…registered users are organized in a family where the parents and children form a hierarchy. The children are lower in the hierarchy have limited access levels and the parents are higher in the hierarchy with greater access levels. The HCI systems 100 and 200 predict the hierarchy based on the ontology data for the expected relationships between the different members of the family, although other configurations have different hierarchies for different groups of users…,” See e.g., WENG paras. 42, 43, Figs. 2, 3); 
(See e.g., “…process 300 continues as the control system 102 determines if the user has a sufficient level of authority in the hierarchy to operate the device based on the command in the spoken input sequence (block 316). If the user has the proper level of authority, then the device 105 operates based on the command (block 328). In some situations, the user does not have sufficient authority (block 316) and the HCI system 100 and 200 generates a request dialog
message for another user who has sufficient authority that asks for permission to perform the action on behalf of the user with the lower priority level (block 320)…,” See e.g., WENG paras. 42, 43, Figs. 2, 3); and 
providing, based on the user preference information and the service request information determined based on the voice instruction, a first service returned by the first application service provider to the user identifier represented by the currently used second account (See e.g., “…If the user has the proper level of authority, then the device 105 operates based on the command (block 328). In some situations, the user does not have sufficient authority (block 316) and the HCI system 100 and 200 generates a request dialog message for another user who has sufficient authority that asks for permission to perform the action on behalf of the user with the lower priority level (block 320). For example, if a child requests to turn on an oven device 105, the device control system 102 does not activate the oven immediately, but instead generates another dialog for a parent user who receives a request to activate the oven on behalf of the child. The HCI systems 100 and 200 perform the authentication process described above to ensure that the proper parent either grants or denies the request (block 324) and the control system 102 either operates the device based on the command (block 328) if the request is granted or does not operate the device (block 332) if the request is denied…,” See e.g., WENG paras. 42, 43, Figs. 2, 3).

With respect to Claim 2, WENG discloses:
2. The method according to claim 1, wherein the method further comprises: obtaining, based on the first account, a second service provided to the second account by the first application service provider, wherein the second service is different from the first service (See e.g., “…In the HCI systems of FIG. 1 and FIG. 2, the cross-service application platform integrates multiple devices, applications, and services. The cross-service application platform provides and manages internal links among different applications so that users do not have to make explicit switch between different applications…” in agreement with how “…if the user has the proper level of authority, then the device 105 operates based on the command (block 328). In some situations, the user does not have sufficient authority (block 316) and the HCI system 100 and 200 generates a request dialog message for another user who has sufficient authority that asks for permission to perform the action on behalf of the user with the lower priority level (block 320). For example, if a child requests to turn on an oven device 105, the device control system 102 does not activate the oven immediately, but instead generates another dialog for a parent user who receives a request to activate the oven on behalf of the child. The HCI systems 100 and 200 perform the authentication process described above to ensure that the proper parent either grants or denies the request (block 324) and the control system 102 either operates the device based on the command (block 328) if the request is granted or does not operate the device (block 332) if the request is denied…,” See e.g., WENG paras. 42, 43, 47, Figs. 2, 3).

With respect to Claim 10, WENG discloses:
10. The method according to claim 1, wherein the method further comprises: configuring a permission scope for each of the plurality of the second accounts associated with the first user account (See e.g., “…If the user has the proper level of authority, then the device 105 operates based on the command (block 328). In some situations, the user does not have sufficient authority (block 316) and the HCI system 100 and 200 generates a request dialog message for another user who has sufficient authority that asks for permission to perform the action on behalf of the user with the lower priority level (block 320). For example, if a child requests to turn on an oven device 105, the device control system 102 does not activate the oven immediately, but instead generates another dialog for a parent user who receives a request to activate the oven on behalf of the child. The HCI systems 100 and 200 perform the authentication process described above to ensure that the proper parent either grants or denies the request (block 324) and the control system 102 either operates the device based on the command (block 328) if the request is granted or does not operate the device (block 332) if the request is denied…,” See e.g., WENG paras. 42, 43, 47, Figs. 2, 3); and providing the first service to the currently used second account according to the corresponding permission scope (See e.g., “…If the user has the proper level of authority, then the device 105 operates based on the command (block 328). In some situations, the user does not have sufficient authority (block 316) and the HCI system 100 and 200 generates a request dialog message for another user who has sufficient authority that asks for permission to perform the action on behalf of the user with the lower priority level (block 320). For example, if a child requests to turn on an oven device 105, the device control system 102 does not activate the oven immediately, but instead generates another dialog for a parent user who receives a request to activate the oven on behalf of the child. The HCI systems 100 and 200 perform the authentication process described above to ensure that the proper parent either grants or denies the request (block 324) and the control system 102 either operates the device based on the command (block 328) if the request is granted or does not operate the device (block 332) if the request is denied…,” See e.g., WENG paras. 42, 43, 47, Figs. 2, 3).

With respect to Claim 13, WENG discloses:
13. A computing device comprising: 
one or more processors; memory; and a plurality of programs stored in the memory that, when executed by the one or more processors, cause the computing device to perform a plurality of operations (See e.g., “…HCI systems 100 and 200 include a memory 182 that incorporates one or more data storage devices to store programmed instructions along with device configuration data, user data, system data, and domain data…,” “automated device; and a control system…” See e.g., WENG paras. 12, 28-31, 42, 43, 47, Figs. 2, 3) including: 
assigning at least one first account for a multimedia device coupled to the computing device, the first account being associated with a first application service provider (See e.g., “…continuous authentication of user input and authorization using a predicted hierarchy of users with different authority levels in the multi-user HCI systems 100 and 200. During the process 300, the HCI systems 100 and 200 receive a series of spoken inputs from a user including a command to operate a device, such as an oven or other home appliance device 105 (block 304)…,” See e.g., WENG paras. 42, 43, Figs. 2, 3); 

    PNG
    media_image1.png
    679
    983
    media_image1.png
    Greyscale

assigning a plurality of second accounts associated with the first account for the multimedia device, each second account representing one user identifier and having associated user preference information (See e.g., “…perform continuous authentication process to maintain identification of speaker…” and how “…the control system 102 also predicts a level for the user in a hierarchy of the users that are registered with the HCI systems 100 and 200 (block 312). For example, the knowledge manager 124 and context manager 128 have access to 
    PNG
    media_image2.png
    715
    500
    media_image2.png
    Greyscale
domain knowledge in the memory 182 that pertains to the relationships between multiple users of the HCI systems 100 and 200…” See e.g., WENG paras. 42, 43, Figs. 2, 3); 
acquiring, via the multimedia device, a voice instruction from a user (See e.g., “…During the process 300, the HCI systems 100 and 200 receive a series of spoken inputs from a user including a command to operate a device, such as an oven or other home appliance device 105 (block 304)…,” See e.g., WENG paras. 42, 43, Figs. 2, 3); 
determining, among the plurality of second accounts, a currently used second account and service request information according to the voice instruction (See e.g., “…registered users are organized in a family where the parents and children form a hierarchy. The children are lower in the hierarchy have limited access levels and the parents are higher in the hierarchy with greater access levels. The HCI systems 100 and 200 predict the hierarchy based on the ontology data for the expected relationships between the different members of the family, although other configurations have different hierarchies for different groups of users…,” See e.g., WENG paras. 42, 43, Figs. 2, 3); 
searching for user preference information associated with the currently used second account (See e.g., “…process 300 continues as the control system 102 determines if the user has a sufficient level of authority in the hierarchy to operate the device based on the command in the spoken input sequence (block 316). If the user has the proper level of authority, then the device 105 operates based on the command (block 328). In some situations, the user does not have sufficient authority (block 316) and the HCI system 100 and 200 generates a request dialog
message for another user who has sufficient authority that asks for permission to perform the action on behalf of the user with the lower priority level (block 320)…,” See e.g., WENG paras. 42, 43, Figs. 2, 3); and 
providing, based on the user preference information and the service request information determined based on the voice instruction, a first service returned by the first application service provider to the user identifier represented by the currently used second account (See e.g., “…If the user has the proper level of authority, then the device 105 operates based on the command (block 328). In some situations, the user does not have sufficient authority (block 316) and the HCI system 100 and 200 generates a request dialog message for another user who has sufficient authority that asks for permission to perform the action on behalf of the user with the lower priority level (block 320). For example, if a child requests to turn on an oven device 105, the device control system 102 does not activate the oven immediately, but instead generates another dialog for a parent user who receives a request to activate the oven on behalf of the child. The HCI systems 100 and 200 perform the authentication process described above to ensure that the proper parent either grants or denies the request (block 324) and the control system 102 either operates the device based on the command (block 328) if the request is granted or does not operate the device (block 332) if the request is denied…,” See e.g., WENG paras. 42, 43, Figs. 2, 3).



Claim 14, WENG discloses:
14. The computing device according to claim 13, wherein the plurality of operations further comprise: obtaining, based on the first account, a second service provided to the second account by the first application service provider, wherein the second service is different from the first service (See e.g., “…In the HCI systems of FIG. 1 and FIG. 2, the cross-service application platform integrates multiple devices, applications, and services. The cross-service application platform provides and manages internal links among different applications so that users do not have to make explicit switch between different applications…” in agreement with how “…if the user has the proper level of authority, then the device 105 operates based on the command (block 328). In some situations, the user does not have sufficient authority (block 316) and the HCI system 100 and 200 generates a request dialog message for another user who has sufficient authority that asks for permission to perform the action on behalf of the user with the lower priority level (block 320). For example, if a child requests to turn on an oven device 105, the device control system 102 does not activate the oven immediately, but instead generates another dialog for a parent user who receives a request to activate the oven on behalf of the child. The HCI systems 100 and 200 perform the authentication process described above to ensure that the proper parent either grants or denies the request (block 324) and the control system 102 either operates the device based on the command (block 328) if the request is granted or does not operate the device (block 332) if the request is denied…,” See e.g., WENG paras. 42, 43, 47, Figs. 2, 3).



Claim 18, WENG discloses:
18. The computing device according to claim 13, wherein the acquiring, via the multimedia device, a voice instruction from a user comprises: configuring a permission scope for each of the plurality of the second accounts associated with the first user account (See e.g., “…If the user has the proper level of authority, then the device 105 operates based on the command (block 328). In some situations, the user does not have sufficient authority (block 316) and the HCI system 100 and 200 generates a request dialog message for another user who has sufficient authority that asks for permission to perform the action on behalf of the user with the lower priority level (block 320). For example, if a child requests to turn on an oven device 105, the device control system 102 does not activate the oven immediately, but instead generates another dialog for a parent user who receives a request to activate the oven on behalf of the child. The HCI systems 100 and 200 perform the authentication process described above to ensure that the proper parent either grants or denies the request (block 324) and the control system 102 either operates the device based on the command (block 328) if the request is granted or does not operate the device (block 332) if the request is denied…,” See e.g., WENG paras. 42, 43, 47, Figs. 2, 3); and 
providing the first service to the currently used second account according to the corresponding permission scope (See e.g., “…If the user has the proper level of authority, then the device 105 operates based on the command (block 328). In some situations, the user does not have sufficient authority (block 316) and the HCI system 100 and 200 generates a request dialog message for another user who has sufficient authority that asks for permission to perform the action on behalf of the user with the lower priority level (block 320). For example, if a child requests to turn on an oven device 105, the device control system 102 does not activate the oven immediately, but instead generates another dialog for a parent user who receives a request to activate the oven on behalf of the child. The HCI systems 100 and 200 perform the authentication process described above to ensure that the proper parent either grants or denies the request (block 324) and the control system 102 either operates the device based on the command (block 328) if the request is granted or does not operate the device (block 332) if the request is denied…,” See e.g., WENG paras. 42, 43, 47, Figs. 2, 3).

With respect to Claim 19, WENG discloses:
19. A non-transitory computer-readable storage medium, storing one or more programs configured for execution by one or more processors of a computing device, the one or more programs including instructions for: 
assigning at least one first account for a multimedia device coupled to the computing device, the first account being associated with a first application service provider (See e.g., “…continuous authentication of user input and authorization using a predicted hierarchy of users with different authority levels in the multi-user HCI systems 100 and 200. During the process 300, the HCI systems 100 and 200 receive a series of spoken inputs from a user including a command to operate a device, such as an oven or other home appliance device 105 (block 304)…,” See e.g., WENG paras. 42, 43, Figs. 2, 3); 

    PNG
    media_image1.png
    679
    983
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    715
    500
    media_image2.png
    Greyscale
assigning a plurality of second accounts associated with the first account for the multimedia device, each second account representing one user identifier and having associated user preference information; (See e.g., “…perform continuous authentication process to maintain identification of speaker…” and  how “…the control system 102 also predicts a level for the user in a hierarchy of the users that are registered with the HCI systems 100 and 200 (block 312). For example, the knowledge manager 124 and context manager 128 have access to domain knowledge in the memory 182 that pertains to the relationships between multiple users of the HCI systems 100 and 200…” See e.g., WENG paras. 42, 43, Figs. 2, 3); 
acquiring, via the multimedia device, a voice instruction from a user (See e.g., “…During the process 300, the HCI systems 100 and 200 receive a series of spoken inputs from a user including a command to operate a device, such as an oven or other home appliance device 105 (block 304)…,” See e.g., WENG paras. 42, 43, Figs. 2, 3);
determining, among the plurality of second accounts, a currently used second account and service request information according to the voice instruction (See e.g., “…registered users are organized in a family where the parents and children form a hierarchy. The children are lower in the hierarchy have limited access levels and the parents are higher in the hierarchy with greater access levels. The HCI systems 100 and 200 predict the hierarchy based on the ontology data for the expected relationships between the different members of the family, although other configurations have different hierarchies for different groups of users…,” See e.g., WENG paras. 42, 43, Figs. 2, 3); 
searching for user preference information associated with the currently used second account (See e.g., “…process 300 continues as the control system 102 determines if the user has a sufficient level of authority in the hierarchy to operate the device based on the command in the spoken input sequence (block 316). If the user has the proper level of authority, then the device 105 operates based on the command (block 328). In some situations, the user does not have sufficient authority (block 316) and the HCI system 100 and 200 generates a request dialog
message for another user who has sufficient authority that asks for permission to perform the action on behalf of the user with the lower priority level (block 320)…,” See e.g., WENG paras. 42, 43, Figs. 2, 3); and 
(See e.g., “…If the user has the proper level of authority, then the device 105 operates based on the command (block 328). In some situations, the user does not have sufficient authority (block 316) and the HCI system 100 and 200 generates a request dialog message for another user who has sufficient authority that asks for permission to perform the action on behalf of the user with the lower priority level (block 320). For example, if a child requests to turn on an oven device 105, the device control system 102 does not activate the oven immediately, but instead generates another dialog for a parent user who receives a request to activate the oven on behalf of the child. The HCI systems 100 and 200 perform the authentication process described above to ensure that the proper parent either grants or denies the request (block 324) and the control system 102 either operates the device based on the command (block 328) if the request is granted or does not operate the device (block 332) if the request is denied…,” See e.g., WENG paras. 42, 43, Figs. 2, 3).

With respect to Claim 20, WENG discloses:
20. The non-transitory computer-readable storage medium according to claim 19, wherein the acquiring, via the multimedia device, a voice instruction from a user comprises: configuring a permission scope for each of the plurality of the second accounts associated with the first user account (See e.g., “…If the user has the proper level of authority, then the device 105 operates based on the command (block 328). In some situations, the user does not have sufficient authority (block 316) and the HCI system 100 and 200 generates a request dialog message for another user who has sufficient authority that asks for permission to perform the action on behalf of the user with the lower priority level (block 320). For example, if a child requests to turn on an oven device 105, the device control system 102 does not activate the oven immediately, but instead generates another dialog for a parent user who receives a request to activate the oven on behalf of the child. The HCI systems 100 and 200 perform the authentication process described above to ensure that the proper parent either grants or denies the request (block 324) and the control system 102 either operates the device based on the command (block 328) if the request is granted or does not operate the device (block 332) if the request is denied…,” See e.g., WENG paras. 42, 43, 47, Figs. 2, 3); and providing the first service to the currently used second account according to the corresponding permission scope (See e.g., “…If the user has the proper level of authority, then the device 105 operates based on the command (block 328). In some situations, the user does not have sufficient authority (block 316) and the HCI system 100 and 200 generates a request dialog message for another user who has sufficient authority that asks for permission to perform the action on behalf of the user with the lower priority level (block 320). For example, if a child requests to turn on an oven device 105, the device control system 102 does not activate the oven immediately, but instead generates another dialog for a parent user who receives a request to activate the oven on behalf of the child. The HCI systems 100 and 200 perform the authentication process described above to ensure that the proper parent either grants or denies the request (block 324) and the control system 102 either operates the device based on the command (block 328) if the request is granted or does not operate the device (block 332) if the request is denied…,” See e.g., WENG paras. 42, 43, 47, Figs. 2, 3).

Allowable Subject Matter
5.	Claims 3-9, 11-12, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

    PNG
    media_image3.png
    383
    520
    media_image3.png
    Greyscale
 Fen et al., (Feng, Huan, Kassem Fawaz, and Kang G. Shin. "Continuous authentication for voice assistants." Proceedings of the 23rd Annual International Conference on Mobile Computing and Networking. 2017), hereinafter referred to as FEN, discloses a “…system that provides continuous authentication for voice assistants…VAuth successfully thwarts various practical attacks, such as replay attacks, mangled voice attacks, or impersonation attacks…also incurs low energy and latency overheads and is compatible with most voice assistants…” (See e.g., FEN, Abstract, §6.3, Fig. 8).
Please, see for additional references PTO-892.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656